        Case 1:19-cv-05998-WHP Document 58 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      :
 SECURITIES AND EXCHANGE                              :
 COMMISSION,                                          :            19cv5998
                                                      :
                      Plaintiff,                      :            ORDER
                                                      :
              -against-                               :
                                                      :
 JASON SUGARMAN,                                      :
                                                      :
                      Defendant.                      :
                                                      :

WILLIAM H. PAULEY III, Senior United States District Judge:

             The parties shall file a joint statement regarding the status of this matter and the

ongoing discovery stay by November 20, 2020.

Dated: October 14, 2020
       New York, New York
